DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (claims 1-14) in the reply filed on 2-15-2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (US 9,570,463).
[claim 1] A three-dimensional (3D) memory device (fig. 14A, 14B, fig. 10C shows a close up of the memory string), comprising: a substrate (9, fig. 14B); a memory deck (246,232,146, and 132 except for the very bottom 132, fig. 14B, see also fig. 10C) comprising a plurality of interleaved conductor layers (146,246, fig. 14B) and dielectric layers (132, 232, fig. 14B, see also fig. 10C) on the substrate; and a memory string (50, 11, fig. 14B, 10C) extending vertically through the memory deck, wherein a bottom 
[claim 2] The 3D memory device of claim 1, wherein the memory string comprises a semiconductor plug (11, 10, fig. 14B) connected to the substrate at a lower portion of the memory string.
[claim 3] The 3D memory device of claim 2, wherein a top surface of the semiconductor plug is lower than a top surface of the bottom conductor layer (fig. 14B).
 [claim 9] A three-dimensional (3D) memory device, comprising: a substrate; a memory stack comprising a plurality of memory decks (132,146,232,246, except to for bottom 132, fig. 14B,10C) each having a plurality of interleaved conductor layers (146, 246, fig. 14B, 10C) and dielectric layers (132,232, fig. 14B, 10C) over the substrate; and a memory string (50, 11, fig. 14B, 10C) having a plurality of memory sub-strings (one sub string is adjacent to the 246/232 stack while the other string is adjacent to the 146/132 stack, fig. 14B, 10C) extending vertically through the memory stack, each memory deck having a respective memory sub-string (one sub string is adjacent to the 246/232 stack while the other string is adjacent to the 146/132 stack, fig. 14B, 10C), wherein a bottom conductor layer of the plurality of interleaved conductor layers and dielectric layers intersect with and contact the memory string (fig. 14B).
[claim 10] The 3D memory device of claim 9, wherein the memory string comprises a semiconductor plug (11, fig. 14B, 10C) connected to the substrate at a lower portion of the memory string.
[claim 11] The 3D memory device of claim 10, wherein a top surface of the semiconductor plug is lower than a top surface of the bottom conductor layer (fig. 14B, 10C).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 9,570,463) view of Alsmeier (US 2015/0055413).
Zhang discloses the device of claims 3 and 11 but does not expressly disclose that the semiconductor plug is a polysilicon plug (Zhang discloses plug 11 as being a deposited epitaxially grown doped single crystal silicon, lines 40-53, col. 11).
Alsemeier discloses a 3D memory wherein the semiconductor plug (134, fig. 3C) is a polysilicon plug [0030].
It would have been obvious to one of ordinary skill in the art before the time of filing to have made the plug out of polysilicon instead of single crystal silicon in order to reduce the complexity of the deposition process (e.g. no epitaxy is required and only a simple deposition process is required).  Moreover it has been held that simple substitution of one known element (polysilicon plug) for KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

With this modification Zhang discloses:
[claim 4] The 3D memory device of claim 3, wherein the semiconductor plug is a deposited poly- silicon plug (upon modification) .
[claim 5] The 3D memory device of claim 4, wherein the memory string comprises a semiconductor channel (60, fig. 14B, 10C) along a sidewall of the memory string and extending along the memory string to contact the semiconductor plug (fig. 14B, 10C).
[claim 6] The 3D memory device of claim 5, further comprising a bottom dielectric layer (bottom 132, fig. 14B,10C) between the memory deck and the substrate, wherein the semiconductor plug is in the bottom dielectric layer and the bottom dielectric layer has a thickness in a range of about 10 nm to about 50 nm (lines 33-35, col. 8).
[claim 7] The 3D memory device of claim 6, further comprising a support pillar (dielectric core  62, fig. 14B, 10C, lines 14-17, col. 18)) extending through the memory deck and the bottom dielectric layer to contact the substrate.
[claim 8] The 3D memory device of claim 7, wherein a lateral diameter of the support pillar is less than a lateral diameter of the memory string (fig. 14B, 10C), and the support pillar is filled with silicon oxide (lines 42-48, col. 17).
[claim 12] The 3D memory device of claim 11, wherein the semiconductor plug comprises a deposited poly-silicon plug (upon modification).
[claim 13] The 3D memory device of claim 12, wherein the memory string comprises a semiconductor channel (60, fig. 14B, 10C) along a sidewall of the memory string and extending along the memory string to contact the semiconductor plug (fig. 14B, 10C).
[claim 14] The 3D memory device of claim 13, further comprising a bottom dielectric layer (bottom 132, fig. 14B,10C) between the memory deck and the substrate, wherein the semiconductor plug is in the bottom dielectric layer and the bottom dielectric layer has a thickness in a range of about 10 nm to about 50 nm (lines 33-35, col. 8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/AMAR MOVVA/Primary Examiner, Art Unit 2898